DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7,9-11,17 are allowed.
The following is an examiner’s statement of reasons for allowance: a medical device dispenser including the features “a medical device dispenser holder comprising an eyebolt coupled to the hopper.” in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.
Claims 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: a medical device dispenser including the features “a first ring, a second ring, and a tie bar coupled to the first ring and the second ring, wherein the first ring is configured with a larger diameter than the second ring.” in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.
Claims 25-29 are allowed.
The following is an examiner’s statement of reasons for allowance: a medical device dispenser including the features “a medical device dispenser holder comprising a sling having a first opening at a first end and a second opening at a second end, suspension straps, and security straps.” in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651